         Case 1:19-cv-01796-PEC Document 208 Filed 04/20/20 Page 1 of 2



               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                BID PROTEST

AMAZON WEB SERVICES, INC.,                       )
                                                 )
               Plaintiff,                        )
                                                 )
               v.                                )             No. 19-1796C
                                                 )    (Judge Patricia E. Campbell-Smith)
THE UNITED STATES,                               )
                                                 )
               Defendant,                        )
                                                 )
and                                              )
                                                 )
MICROSOFT CORPORATION,                           )
                                                 )
               Intervenor-defendant.             )

                             DEFENDANT’S STATUS REPORT

       Pursuant to the Court’s order dated April 17, 2020 (ECF No. 203), defendant, the United

States, respectfully provides notice that the following agency representative from the Department

of Defense is designated to receive a certified copy of the Court’s Order:

                                  Benjamin M. Diliberto
                                Assistant General Counsel
            Washington Headquarters Services & Pentagon Force Protection Agency
                                Office of General Counsel
                                  1155 Defense Pentagon
                                      Room 2E1035
                              Washington, DC 20310-1155




                                                 Respectfully submitted,

                                                 JOSEPH H. HUNT
                                                 Assistant Attorney General

                                                 ROBERT E. KIRSCHMAN, JR.
                                                 Director
        Case 1:19-cv-01796-PEC Document 208 Filed 04/20/20 Page 2 of 2



                                       s/ Patricia M. McCarthy
                                       PATRICIA M. MCCARTHY
OF COUNSEL:                            Assistant Director

MICHAEL G. ANDERSON                   s/ Anthony F. Schiavetti
BENJAMIN M. DILIBERTO                 ANTHONY F. SCHIAVETTI
Assistant General Counsel             RETA BEZAK
Washington Headquarters Service &     Trial Attorneys
Pentagon Force Protection Agency      U.S. Department of Justice
Office of General Counsel             Civil Division
Department of Defense                 Commercial Litigation Branch
                                      PO Box 480
TYLER J. MULLEN                       Ben Franklin Station
CCPO Legal Advisor                    Washington, D.C. 20044
Assistant General Counsel             Tel: (202) 305-7572
Defense Information Systems Agency    Fax: (202) 305-1571
Office of the General Counsel         anthony.f.schiavetti@usdoj.gov

April 20, 2020                         Attorneys for Defendant




                                      2
